Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants’ argument   submitted on 1/11/21 is acknowledged. Claims 1-12 are currently pending in the instant application and are for examination.
Applicants' arguments filed on 1/11/21 have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejection - 35 U.S.C 103a
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. ( US20130157322, claims priority on  US 61377309 filed 8/26/2010) in view of  Tracy et al ( Cur op biotecnol. 2011, 364-381), Kopke et al. App env microbial 2011, pp 5467-5475 or US9057071), and leang et al. ( AEM  2013, 79, pp 1102-1109) .

The recitation of “derived” from parental bacterium selected from the group consisting of Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei in claim 12, is broadly interpreted  to be any acetogenic bacteria comprising Wood-Ljungdahl pathway  that said bacterium comprising any mutated form, daughter of the parent  or recombinant  form, etc.


Simpson et al. disclose the use of carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium autoethanogenum DSM 23693  for the production of ethanol ( see abstract, page 4,  and claim 28, reads on claim 10) from CO as  carbon source. And also teach that such  use of said Clostridium autoethanogenum DSM 23693  for the production of ethanol from CO overcomes or ameliorates one or more of the disadvantages of the prior art, or to at least to provide the public with a useful choice and eliminates the increasing cost of industrial plants ( para 0005-0007)  and said Clostridium sp comprise  Wood-Ljungdahl pathway. 
Leang et al.,  disclose that  Clostridium ljungdahlii  a homoacetogens comprise  Wood-Ljungdahl pathway can grow on variety of  carbon substrate   in addition to CO, CO2, such as sugar( see page 1102).
Kopke et al. disclose that C. ragsdalei produces  2,3-butanediol and lactic acid and ( also in US9057071) from waste gas ( CO/CO2, Kopke et al. disclosed the deletion 
Tracy et al below shows the pathway of Acetogenic bacteria. The Pyruvate  can be formed from sugar or can be formed by C1-carbon ( via reversible PFOR reaction from Acety-CoA as also show that PFOR  reaction is  a reversible enzymatic process  and deleting Lactate dehydrogenase would  enhance production other product such as  butanediol. , ethanol, acetate, butanol, etc.


    PNG
    media_image1.png
    909
    695
    media_image1.png
    Greyscale



Schmalisch et al.  disclose  mutated Clostridium sp, such as C. phytofermentans strains for enhanced ethanol production ( see the title,  paragraph 0003-0004) by inactivating enzymes that leads to the production of Lactic acid,  such as lactate dehydrogenase ( para 0013,0024). Schmalisch et al.   also teach that said mutated microorganism by deleting LDH gene   via primer in a plasmid ( see FIGs 2-4)  does not produce lactate ( see par 0004) and also teach that  said bacterium converts pyruvate to lactate ( see para 0004). In addition to Clostridium  phytofermentans, Schmalisch et al.   disclose many  other Clostridium sp  consisting of; Clostridium thermocellum, Clostridium beijerinckii, Clostridium acetobutylicum, Clostridium. cellovorans, Clostridium tyrobutyricum, Clostridium thermobutyricum, Moorella ssp. (also known as Clostridium thermoaceticum, see Muller art)  and many others ( see claim 29). Schmalisch et al.   also disclosed that said bacteria produce acetate and ethanol, therefore are acetogenic.  It is well known in the art that Clostridium sp are acetogenic  and comprise  Wood-Ljungdahl pathway ( produces acetate) and  can  consume carbon monoxide ( see Leang et al.,  Diekert et al. Kopke et al. Tracy et al. and  Muller), obvious over claims 1-7 and also comprise other pathway that   produce metabolite 
Kopke et al. disclose that C. ragsdalei produces  in addition to ethanol  butanediol and lactic acid and also in US9057071, Kopke et al. disclosed the deletion of genes leading to butanediol production, enhances the production of other  metabolite of the biosynthetic pathway, such as ethanol, valine. Therefore  Deletion of LDH the pathway for the production of lactate would increase the production of  other products such as butanediol, valine, ethanol, etc. ( see the  biosynthetic pathways of the acetogenic bacteria).

 Therefore in order to produce ethanol,  butanediol, valine, pyruvate,   important industrial chemicals from industrial waste such as CO, or syn gas  combine  the teaching of Simpson et al. , Tracy et al , Kopke et al., leang et aland Schmalisch et al.  to enhance production of metabolite like ethanol, 2,3-butanediol by using use of carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium autoethanogenum DSM 23693  from cheap carbon source such as CO/CO2,one of ordinary skill in the art is motivated to    delete LADH as taught by Schmalisch et al. to enhanced production of ethanol, butanediol, valine important industrial products. One of ordinary skill in the art 
Argument
Applicants’ argument is considered but found unpersuasive. Applicants argument Schmalisch et al. disclosed Clostridium  organisms  that use sugar-based carbon source ( cellulose or cellulytic) and did not use  C-1 carbon source. Applicants’ argument is considered but found unpersuasive. If Schmalisch et al. disclose microorganism that derived from Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei    that use C-1 carbon source, Schmalisch et al. would anticipate applicants’ invention. Other arts such as (Leang et al , Tracy et al , Simpson et al.) disclose that acetogenic microorganism that derived from Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei    that use C-1 carbon source . Especially Leang et al.,  disclose that  Clostridium ljungdahlii  a homoacetogens comprise  Wood-Ljungdahl pathway can grow on variety of  carbon substrate   in addition to CO, CO2, such as sugar( see page 1102) and overproduce acetate or other biofuel by gene manipulation ( see abstract).
Applicants further argue that Simson teach only production of ethanol does not teach deletion of LDH. IF Simpos teach that,  Simson  would anticipate applicants invention. Schmalisch et al.  disclose    Deletion of LDH enhance the production of    other metabolite.  




Tracy et al below shows the pathway of Acetogenic bacteria. The Pyruvate  can be formed from sugar or can be formed by C1-carbon ( via reversible PFOR reaction from Acety-CoA as also show that PFOR  reaction is  a reversible enzymatic process  and deleting Lactate dehydrogenase would  enhance production other product such as  butanediol. , ethanol, acetate, butanol, etc.

    PNG
    media_image1.png
    909
    695
    media_image1.png
    Greyscale


Applicants argument  that Kopke teach way  is considered but found unpersuasive because as shown  Tracy etal tech that  Pyruvate is an intermediate from both  sugar metabolic and C1-metabolic pathway and deletion of LDH    reduce the production of lactate thereby enhancing the production of 2,3-butanediol. ( see the pathway as shown above).


Conclusion
Claims 1-12 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652